      Case 1:15-cr-00010-RJA-HBS Document 174 Filed 11/14/18 Page 1 of 2




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

              v.                                                  15-CR-10-A

CHARLES WEBER,

                             Defendant.



                      STATEMENT OF THE GOVERNMENT
                    WITH RESPECT TO SENTENCING FACTORS


       PLEASE TAKE NOTICE that the government hereby adopts all findings of the

Presentence Report with respect to sentencing factors in this action.



       Should the defendant present any letters of support or sentencing statement to the

Court, the United States will move to strike the items from the record if this office is not

provided with copies at least three (3) business days prior to sentencing.



       The defendant is required by 18 U.S.C. § 3013 to pay the sum of $200 at the time of

sentencing.   Immediately after sentencing, the defendant must pay the amount due by

personal check, cashier=s check or certified funds to the United States District Court Clerk.



       Restitution in the amount of $190,547.50 may be ordered by the Court.
      Case 1:15-cr-00010-RJA-HBS Document 174 Filed 11/14/18 Page 2 of 2




       It is requested that the Court order that all financial obligations be due immediately.

In the event the defendant lacks the ability to immediately pay the financial obligations in

full, it is requested that the Court set a schedule for payment of the obligations.



       DATED: Buffalo, New York, November 14, 2018.


                                                    JAMES P. KENNEDY, JR.
                                                    United States Attorney


                                            BY:     s/ STEPHANIE LAMARQUE
                                                    Assistant United States Attorney
                                                    United States Attorney=s Office
                                                    Western District of New York
                                                    138 Delaware Avenue
                                                    Buffalo, New York 14202
                                                    716/843-5894
                                                    Stephanie.Lamarque@usdoj.gov




                                                2
